Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 1 of 13 Page ID #:300




    1 MARK T. YOUNG (Bar No. 88951)
      TAYLOR F. WILLIAMS (Bar No. 281331)
    2 LUCAS E. ROWE (Bar No. 298697)
      DONAHOE YOUNG & WILLIAMS LLP
    3 25152 Springfield Court, Suite 345
      Valencia, California 91355
    4 Telephone: 661.259.9000 / Facsimile: 661.554.7088
      E-mail: myoung@dywlaw.com; twilliams@dywlaw.com;
    5         lrowe@dywlaw.com
    6 Attorneys for Defendants
      CHEN TRADING MANAGEMENT,
    7 LLC, SILVERSTREAM OPPORTUNITY
      FUND, LLC, and JIMMY CHEN
    8
    9                        UNITED STATES DISTRICT COURT
   10          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 HANIEH SADAT, an individual;               CASE NO. 2:20-cv-01535-JFW-MRW
      GENESYSONE CAPITAL, LLC, a
   13 limited liability company; and             JIMMY CHEN, CHEN TRADING
      GENESYSONE PARTNERS, LP, a                 MANAGEMENT, LLC AND
   14 limited partnership,                       SILVERSTREAM OPPORTUNITY
                                                 FUND, LLC’S FIRST AMENDED
   15                 Plaintiffs,                COUNTERCLAIMS AGAINST
                                                 HANIEH SADAT, GENESYSONE
   16     v.                                     CAPITAL, LLC, AND
                                                 GENESYSONE PARTNERS, LP
   17 CHEN TRADING MANAGEMENT,
      LLC, a limited liability company;          [PURSUANT TO FRCP 15(a)(1)(A)]
   18 SILVERSTREAM OPPORTUNITY
      FUND, LLC, a limited liability             [Assigned to Hon. John F. Walter]
   19 company; and JIMMY CHEN, an
      individual,
   20
                   Defendants.
   21
   22
   23
   24
   25
               Pursuant to Rule 15(a)(1)(A) of the Federal Rules of Civil Procedure,
   26
        Defendants CHEN TRADING MANAGEMENT, LLC, and SILVERSTREAM
   27
        OPPORTUNITY FUND, LLC (collectively, “Defendants”), hereby answer the First
   28
                                                  1
               DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC, AND SILVERSTREAM
                       OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 2 of 13 Page ID #:301




                                                                     1 Amended Complaint (“FAC”) (Dkt. No. 19) filed on May 4, 2020 by Plaintiffs
                                                                     2 HANIEH SADAT, GENESYSONE CAPITAL, LLC, and GENESYSONE
                                                                     3 PARTNERS, LP (collectively, “Plaintiffs”), as follows:
                                                                     4                                   COUNTERCLAIMS
                                                                     5         Counterclaimants Jimmy Chen (“Chen”), Silverstream Opportunity Fund, LLC
                                                                     6 (“SSO”), and Chen Trading Management, LLC (“CTM”) brings the following
                                                                     7 counterclaims against Hanieh Sadat (“Sadat”), GenesysOne Partners, LLP (“G1
                                                                     8 Partners”), and GenesysOne Capital, LLC (“G1 Capital”), as follows:
                                                                     9                                        The Parties
                                                                    10         1.     Counterclaimant SSO is a limited liability company organized under the
                                                                    11 laws of the State of Delaware with its principal place of business in San Francisco,
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 California.
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13         2.     Counterclaimant CTM is a limited liability company organized under the
                                                                    14 laws of the State of Delaware with its principal place of business in San Francisco,
                                                                    15 California.
                                                                    16         3.     Counterclaimant Chen an individual residing in San Mateo County,
                                                                    17 California. (Chen, CTM, and SSO are collectively referred to as the
                                                                    18 “Counterclaimants”).
                                                                    19         4.     Counter-defendant Sadat is an individual residing in Los Angeles
                                                                    20 County, California.
                                                                    21         5.     Counter-defendant G1 Capital is a Delaware limited liability company
                                                                    22 registered to transact intrastate business as a foreign entity in the State of California,
                                                                    23 with a principal place of business in West Hollywood, California.
                                                                    24         6.     Counter-defendant G1 Partners is a Delaware limited partnership with a
                                                                    25 principal place of business in West Hollywood, California. (Counter-defendants
                                                                    26 Sadat, G1 Partners, and G1 Capital are collectively referred to as “Counter-
                                                                    27 Defendants”).
                                                                    28         7.     Upon information and belief, Sadat is the sole managing member of G1
                                                                                                                  2
                                                                               DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                       OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 3 of 13 Page ID #:302




                                                                     1 Capital and the managing partner of G1 Partners.
                                                                     2                                 Jurisdiction and Venue
                                                                     3        8.     Counter-Defendants’/Plaintiffs’ First Amended Complaint includes
                                                                     4 federal securities claims, which are subject to this Court’s jurisdiction pursuant to 28
                                                                     5 U.S.C. § 1331 for claims arising under Federal Law. This Court has supplemental
                                                                     6 jurisdiction over state law claims pursuant to Section 1367(a) because
                                                                     7 Counterclaimants’ claims arise out of the same transaction, incident, or event on
                                                                     8 which Counter-Defendants’/Plaintiffs’ First Amended Complaint is based. As a
                                                                     9 result, Counterclaimants’ claims constitute compulsory claims, pursuant to Rule 13(a)
                                                                    10 of the Federal Rules of Civil Procedure.
                                                                    11        9.     Venue is proper in this Court pursuant to the agreements of the parties
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 and 28 U.S.C. §§ 1391(b)(2), (c)(1) and (d).
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13                                          Facts
                                                                    14        10.    While still in high school, Chen created a software company, which he
                                                                    15 sold at 18 years old. Chen later turned to investing in securities, which he has been
                                                                    16 engaged in on a personal level for more than a decade. Over the last several years,
                                                                    17 Chen has focused his efforts on cryptocurrency trading. In support of that focus, Chen
                                                                    18 developed a propriety trading algorithm designed to exploit volatility & inefficiencies
                                                                    19 of cryptocurrency markets, which are trading platforms used to trade in
                                                                    20 cryptocurrencies such as Bitcoin. The algorithm seeks to predict momentum-based
                                                                    21 volatility in trending markets. It aims to discover opportunistic, high reward-to-risk
                                                                    22 scenarios in Bitcoin prices where volatility may exist (the “Algorithm”).
                                                                    23        11.    The Algorithm was, at all times relevant, a trade secret owned and
                                                                    24 controlled by Chen, and which would serve as the basis for trading methodology
                                                                    25 within SSO or any other fund where CTM was acting as the trading services provider.
                                                                    26 The Algorithm exists in a state of computer code, which Chen has taken steps to
                                                                    27 protect by encrypting the Algorithm’s computer code and entering into written non-
                                                                    28 disclosure agreements with any party with which Chen may desire to do business.
                                                                                                                 3
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 4 of 13 Page ID #:303




                                                                     1 Chen entered into such a non-disclosure agreement with Counter-Defendants G1
                                                                     2 Partners and G1 Capital, which are both owned or controlled by Counter-Defendant
                                                                     3 Sadat.
                                                                     4          12.   The Algorithm is not a methodology readily known by the public or in
                                                                     5 the cryptocurrency trading industry.
                                                                     6          13.   In November 2018, Chen formed SSO and CTM as Delaware limited
                                                                     7 liability companies. SSO was designed as an investment fund t, while CTM was
                                                                     8 organized as a provider of trading services. CTM is also the sole managing member
                                                                     9 of SSO.
                                                                    10 Agreements Between the Parties
                                                                    11          14.   In April 2019, Chen was introduced to Sadat through a mutual
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 acquaintance. Chen and Sadat agreed to an exchange of information so that they could
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13 determine whether a mutually beneficial business relationship could be formed. In
                                                                    14 order to facilitate the exchange of information, the parties entered into several written
                                                                    15 agreements, including a Mutual Non-Disclosure Agreement (“MNDA”), a Non-
                                                                    16 Circumvention Non-Disclosure Agreement (“NCNDA”), and a Trading Services
                                                                    17 Agreement (“TSA”). Each of the agreements are governed by California law, pursuant
                                                                    18 to the terms of the respective agreements.
                                                                    19          15.   The parties to the MNDA are G1 Capital and SSO.
                                                                    20          16.   The parties to the NCNDA are G1 Capital, G1 Partners, and GenesysOne
                                                                    21 Offshore Cryptoreserves, Ltd. (“G1OC”) on the one hand and SSO and Chen on the
                                                                    22 other hand.
                                                                    23          17.   Upon information and belief, Sadat is the managing partner of G1OC.
                                                                    24          18.   The parties to the TSA are G1 Capital, G1 Partners, and G1OC on the
                                                                    25 one hand and CTM on the other hand.
                                                                    26          19.   By its terms, the MNDA provides that the parties “have an interest in
                                                                    27 participating in discussions related to potential business relationship [] wherein either
                                                                    28 Party might share information with the other that the disclosing Party considered to
                                                                                                                   4
                                                                                DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                        OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 5 of 13 Page ID #:304




                                                                     1 be proprietary and confidential to itself[.]”
                                                                     2        20.    The NCNDA, by its terms, prohibited any of the parties from disclosing
                                                                     3 the proprietary information of the other to third-parties without authorization from the
                                                                     4 owner of the proprietary information. Specifically, the NCNDA states:
                                                                     5           “The Receiving Party shall maintain the Disclosing Party’s
                                                                     6           Proprietary Information in strict confidence and may not disclose
                                                                     7           such Proprietary Information to any person, except as provided
                                                                     8           herein. Each Party recognizes and acknowledges the competitive
                                                                     9           value and confidential nature of the Proprietary Information and the
                                                                    10           damage that could result to the Disclosing Party if information
                                                                    11           contained therein were disclosed to any third party. Each Party
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12           agrees that the Proprietary Information provided by the Disclosing
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13           Party will not be used for any other purposes of any nature,
                                                                    14           including, without limitation, in any manner directly or indirectly
                                                                    15           competitive with or otherwise actually or potentially detrimental to
                                                                    16           the Disclosing Party. The Receiving Party shall promptly notify the
                                                                    17           Disclosing Party of any unauthorized use, knowledge, disclosure or
                                                                    18           loss of the Disclosing Party’s Proprietary Information. The
                                                                    19           obligations of this section shall last three (3) years after the
                                                                    20           Effective Date; for any trade secret, for such longer period that a
                                                                    21           trade secret remains secret; and in perpetuity for all non-public
                                                                    22           personally identifiable information of a natural person.”
                                                                    23        21.    The TSA is nothing more than an agreement between the parties to utilize
                                                                    24 CTM as G1 Capital’s fund trader and manager. The TSA requires CTM to act in a
                                                                    25 fiduciary capacity with respect to the funds traded.
                                                                    26        22.    Among the information disclosed to Sadat, directly and through her
                                                                    27 respective entities, was the SSO Slide Deck and information related to the Algorithm.
                                                                    28        23.    Sadat, without Counterclaimants’ authorization, misappropriated the
                                                                                                                 5
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 6 of 13 Page ID #:305




                                                                     1 information and material from the SSO Slide Deck by “creating” a slide deck for G1
                                                                     2 Partners, replacing SSO’s logo with G1 Partners’ logo and making some formatting
                                                                     3 and design changes. Sadat then passed the information in G1 Partners’ Slide Deck off
                                                                     4 as its own.
                                                                     5         24.   Upon information and belief, Sadat used the G1 Partners’ Slide Deck to
                                                                     6 solicit potential investors to invest in her own fund, G1 Capital.
                                                                     7         25.   In or around September 2019, Sadat became aware that a potential G1
                                                                     8 Partners investor, Bill Barhydt (“Barhydt”), had invested directly in SSO. Barhydt
                                                                     9 was introduced to Chen by Marissa Kim, a mutual acquaintance of Sadat and Chen.
                                                                    10 Sadat told Chen that she and Kim were “business partners” and that communicating
                                                                    11 with Barhydt constituted a breach of the NCNDA. At the time Sadat made this
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 representation, she knew it to be false, as Sadat and Kim were not business partners,
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13 but were merely acquaintances.
                                                                    14         26.   Barhydt had invested approximately $462,000 directly in SSO, signing
                                                                    15 the SSO Subscription Agreement.
                                                                    16         27.   Sadat demanded that SSO, through Chen, cease all business with
                                                                    17 Barhydt or pay her various “management fees,” pursuant to the TSA. Sadat further
                                                                    18 claimed that Barhydt’s investment in SSO was a breach of the NCNDA’s non-
                                                                    19 circumvention provision.
                                                                    20         28.   Upon information and belief, Sadat knew the non-circumvention
                                                                    21 provision of the NCNDA was unenforceable in the state of California, pursuant to
                                                                    22 California Business and Professions Code §16600, et seq., because the provision
                                                                    23 constitutes an unlawful restraint on trade.
                                                                    24         29.   SSO, through counsel, advised Sadat that the NCNDA provision upon
                                                                    25 which Sadat relied is unenforceable pursuant to California Business and Professions
                                                                    26 Code §16600, which states that “every contract by which anyone is restrained from
                                                                    27 engaging in a lawful profession, trade, or business of any kind is to that extent void.”
                                                                    28 (Emphasis added).
                                                                                                                  6
                                                                               DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                       OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 7 of 13 Page ID #:306




                                                                     1        30.    Sadat further threatened all Counterclaimants that she would file a
                                                                     2 lawsuit against them if SSO did not comply with her demands. Sadat made these
                                                                     3 demands despite the fact that SSO was not a party to the TSA nor did the TSA create
                                                                     4 an exclusive relationship between CTM and G1 Partners, G1 Capital, and G1OC. In
                                                                     5 fact, the TSA affirmatively states that the TSA “is non-exclusive and Trader (CTM)
                                                                     6 may provide trading services for other persons…[.]”
                                                                     7        31.    Despite Sadat’s demands that SSO cease its relationship with Barhydt
                                                                     8 and her apparent apprehensions about the quality of information provided by Chen,
                                                                     9 Sadat decided to personally invest $25,000 in SSO. Sadat signed the SSO
                                                                    10 Subscription Agreement, which states, among other things, that as an investor in SSO
                                                                    11 and, therefore, a signor of the SSO Subscription Agreement, Sadat knew that the funds
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 in SSO could be used to cover expenses related legal actions brought by or against
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13 SSO.
                                                                    14        32.    As one of only two investors in SSO and having the largest financial
                                                                    15 stake in SSO, Barhydt (and his investment) stood to pay essentially all the legal
                                                                    16 expenses related to litigation against SSO. Sadat, relying on an unenforceable contract
                                                                    17 provision and the lack of privity between certain parties, sought to interfere and
                                                                    18 disrupt the existing relationship between SSO and Barhydt.
                                                                    19        33.    Upon Sadat, G1 Capital, and G1 Partners filing the instant lawsuit, SSO
                                                                    20 provided notice to Barhydt of such lawsuit. Consequently, Barhydt withdrew his
                                                                    21 investment in its entirety.
                                                                    22                               FIRST CAUSE OF ACTION
                                                                    23                         (Misappropriation of Trade Secrets)
                                                                    24                                (18 U.S.C. § 1836, et. seq.)
                                                                    25              By Counterclaimant Chen Against All Counter-Defendants
                                                                    26        34.    Counterclaimants incorporate each and every preceding allegation of the
                                                                    27 Counterclaims as if fully re-written herein.
                                                                    28        35.    The Algorithm was developed solely and exclusively by Chen with the
                                                                                                                 7
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 8 of 13 Page ID #:307




                                                                     1 goal being that CTM would use the Algorithm to trade cryptocurrencies using the
                                                                     2 monies of whatever investment fund for which CTM was operating as the trading
                                                                     3 service provider.
                                                                     4         36.    At the time of misappropriation, Counter-Defendants knew that the
                                                                     5 Algorithm and its functionality were and are trade secrets of Counterclaimant Chen .
                                                                     6         37.    Counter-Defendants have improperly retained or used the Algorithm
                                                                     7 (i.e., trade secrets), or disclosed it to third-parties without Chen’s consent or
                                                                     8 authorization.
                                                                     9         38.    The Algorithm has independent economic value because it could be used
                                                                    10 by any competent cryptocurrency trader to exploit the vulnerabilities in the
                                                                    11 cryptocurrency trading markets, thereby diminishing the value of the Algorithm to
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 Chen and any entity to which he licenses or permits the Algorithm’s use.
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13         39.    Sadat, pursuant to the NCNDA and MNDA, had an affirmative duty to
                                                                    14 maintain the secrecy or limit the use of the Algorithm.
                                                                    15         40.    Chen has been harmed, in an amount to be determined at trial, as a result
                                                                    16 of Counter-Defendants’ misappropriation because Counter-Defendants may now use
                                                                    17 or reverse engineer the Algorithm, thereby reducing the value of the Algorithm to
                                                                    18 Chen.
                                                                    19         41.    Counter-Defendants’ retention, use, or disclosure of the Algorithm
                                                                    20 was/is a substantial factor in causing harm to Chen.
                                                                    21         42.    Chen is hereby entitled to damages in an amount to be proven at trial or
                                                                    22 as this Court may award as just and appropriate compensation under the law.
                                                                    23                               SECOND CAUSE OF ACTION
                                                                    24               (Intentional Interference with Prospective Economic Advantage)
                                                                    25                           By All Counterclaimants Against Sadat
                                                                    26         43.    Sadat knew of the business and contractual relationship between
                                                                    27 Counterclaimants and Barhydt.
                                                                    28         44.    Sadat intentionally interfered with an economic relationship between
                                                                                                                  8
                                                                               DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                       OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                        Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 9 of 13 Page ID #:308




                                                                     1 Counterclaimants and Bill Barhydt (“Barhydt”), among others, that probably would
                                                                     2 have resulted in an economic benefit to Counterclaimants.
                                                                     3        45.    Chen was introduced to Barhydt by Marissa Kim as someone who might
                                                                     4 want to invest in SSO. In fact, Barhydt did eventually invest in SSO, which was
                                                                     5 managed by CTM. SSO, CTM, and Chen, as managing member of CTM, stood to
                                                                     6 obtain an economic benefit by Barhydt’s investment because Counterclaimants would
                                                                     7 have been entitled to management and trading fees pursuant to the SSO Subscription
                                                                     8 Agreement and the TSA.
                                                                     9        46.    Sadat knew of the economic relationship between Counterclaimants and
                                                                    10 Barhydt.
                                                                    11        47.    The relationship between Counterclaimants and Barhydt was disrupted
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 by Sadat’s actions and threats, and Counterclaimants were harmed as a result.
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13        48.    Sadat’s meritless demands and interference based upon unenforceable
                                                                    14 contractual language was a substantial factor in causing Counterclaimants’ harm.
                                                                    15        49.    Counterclaimants are hereby entitled to damages in an amount to be
                                                                    16 proven at trial or as this Court may award as just and appropriate compensation under
                                                                    17 the law.
                                                                    18                                 THIRD CAUSE OF ACTION
                                                                    19                       (Tortious Interference with Existing Contract)
                                                                    20                          By All Counterclaimants Against Sadat
                                                                    21        50.    Sadat intentionally interfered with an existing contract between
                                                                    22 Counterclaimants and Barhydt.
                                                                    23        51.    SSO, CTM, and Chen, as managing member of CTM, stood to obtain
                                                                    24 revenue as a result of the contractual relationship between Barhydt and
                                                                    25 Counterclaimants because Counterclaimants would have been entitled to management
                                                                    26 and trading fees pursuant to the SSO Subscription Agreement and the TSA.
                                                                    27        52.    Sadat knew of the contractual between Counterclaimants and Barhydt at
                                                                    28 the time of her interference.
                                                                                                                 9
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                   Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 10 of 13 Page ID #:309




                                                                     1        53.     On several occasions, Sadat demanded that Counterclaimants terminate
                                                                     2 their relationship with Barhydt based upon the unenforceable non-circumvention
                                                                     3 language of the NCNDA, including Sadat threating to initiate litigation against
                                                                     4 Counterclaimants if they did not so terminate the relationship. It was Sadat’s stated
                                                                     5 intention to terminate or disrupt the performance of the contract between Barhydt and
                                                                     6 CTM and SSO.
                                                                     7        54.     In fact, upon initiating this litigation, Barhydt withdraw his entire
                                                                     8 investment, thereby frustrating performance under the contract.
                                                                     9        55.     The relationship between Counterclaimants and Barhydt was disrupted
                                                                    10 and Counterclaimants were harmed.
                                                                    11        56.     Sadat’s meritless demands and interference was a substantial factor in
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 causing Counterclaimants’ harm.
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13        57.     Counterclaimants are hereby entitled to damages in an amount to be
                                                                    14 proven at trial or as this Court may award as just and appropriate compensation under
                                                                    15 the law.
                                                                    16                                FOURTH CAUSE OF ACTION
                                                                    17                                       (Declaratory Relief)
                                                                    18                                        (18 U.S.C. § 2201)
                                                                    19                    All Counterclaimants Against All Counter-Defendants
                                                                    20        58.     An actual controversy exists between Counterclaimants and Counter-
                                                                    21 Defendants concerning their rights and obligations with respect to Section 2 of the
                                                                    22 NCNDA (Non-Circumvention and Non-Solicitation). Section states, as follows:
                                                                    23            “While this NCNDA remains in effect, and for a period of one (1)
                                                                    24            year after termination of this NCNDA, neither Party shall solicit or
                                                                    25            accept funds or information, directly or indirectly, from any from
                                                                    26            any (past, present, or prospective) client, investor, business partner,
                                                                    27            researcher, general partner, limited partner, prospective partner,
                                                                    28            shareholder, service provider or associate of the other party (each,
                                                                                                                10
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                   Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 11 of 13 Page ID #:310




                                                                     1           an “Exclusive Contact”), unless the other party had a relationship
                                                                     2           with such Exclusive Contact pre-dating the Inception Date.
                                                                     3           Additionally, the Parties agree that during the Term of this
                                                                     4           NCNDA, the Parties will not directly or indirectly: (a) encourage
                                                                     5           any Exclusive Contact to turn down, terminate or reduce a business
                                                                     6           relationship with the other party; or (b) hire, solicit, recruit, induce,
                                                                     7           procure or attempt to hire, any person who is a prospective or
                                                                     8           current member of the other Party.”
                                                                     9        59.    Counter-Defendants claim that Section 2 is binding on Counterclaimants
                                                                    10 in such a manner that Counterclaimants are barred from doing business with any
                                                                    11 person (including Barhydt) or entity that Counter-Defendants introduced to
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12 Counterclaimants. Counterclaimants contend the provision is void as a matter of law,
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13 pursuant to California Business & Professions Code §16600, which states that “every
                                                                    14 contract by which anyone is restrained from engaging in a lawful profession, trade, or
                                                                    15 business of any kind is to that extent void.” (emphasis added).
                                                                    16        60.    Because     a    portion    of    Counter-Defendants’       claims      against
                                                                    17 Counterclaimants relies on this provision of the NCNDA, Counterclaimants desire a
                                                                    18 judicial determination that Section 2 of the NCNDA is void and unenforceable, as a
                                                                    19 matter of law.
                                                                    20        61.    A judicial determination is necessary to avoid confusion on the part of
                                                                    21 any of the parties to the NCNDA and to avoid the costs of unnecessary litigation in
                                                                    22 the event of future non-compliance with said Section 2.
                                                                    23                                      Prayer for Relief
                                                                    24        WHEREFORE, Counterclaimants respectfully pray for entry of judgment in
                                                                    25 their favor and against Counter-Defendants as follows:
                                                                    26        (a) Entering a judgment for a preliminary and permanent injunction enjoining
                                                                    27 Counter-Defendants, their respective members, officers, principals, shareholders,
                                                                    28 agents, servants, employees, attorneys, successors, and assigns; and those in privity
                                                                                                                11
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                   Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 12 of 13 Page ID #:311




                                                                     1 with or in active concert or participation with any of them who receive actual notice
                                                                     2 of the judgment by personal service or otherwise from any further misappropriation
                                                                     3 of Counterclaimants’ trade secrets, namely the Algorithm;
                                                                     4        (b) Awarding compensatory damages, statutory damages, exemplary damages,
                                                                     5 and such other relief as provided by law;
                                                                     6        (c) Awarding the costs of bringing suit and other reasonable costs, including
                                                                     7 reasonable attorneys’ fees;
                                                                     8        (d) Awarding the amount of lost profits and other economic damages as a result
                                                                     9 of Counter-Defendants’ intentional interference with Counterclaimants’ contract with
                                                                    10 Barhydt and damages for losses attributed to Counterclaimants’ loss of prospective
                                                                    11 economic damages;
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12        (e) Awarding pre-judgment and post-judgment interest on any such monetary
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081
                                   TELEPHONE (661) 259-9000




                                                                    13 relief declared; and
                                                                    14        (f) For such other and further relief as this Court deems just and proper.
                                                                    15 DATED: July 17, 2020                     DONAHOE YOUNG & WILLIAMS LLP
                                                                    16
                                                                    17
                                                                                                            By: /s/ Lucas E. Rowe
                                                                    18                                          Mark T. Young
                                                                    19                                          Taylor F. Williams
                                                                                                                Lucas E. Rowe
                                                                    20                                          Attorneys for Defendants CHEN
                                                                    21                                          TRADING MANAGEMENT, LLC,
                                                                                                                SILVERSTREAM OPPORTUNITY
                                                                    22
                                                                                                                FUND, LLC, and JIMMY CHEN
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                12
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
                                                   Case 2:20-cv-01535-JFW-MRW Document 39 Filed 07/17/20 Page 13 of 13 Page ID #:312




                                                                     1       PROOF OF SERVICE BY ELECTRONIC SERVICE AND MAIL
                                                                                 (F.R.Civ.P. Rule 5(b); U.S.D.C., C.D. Cal. Local Rule 5-3)
                                                                     2 (Cal. Code of Civ. Proc. §§1005, 1010.6, 1013, 1013a; Cal. Rules of Court 2.251)
                                                                     3        I, the undersigned, declare as follows: I am over the age of 18 years. I am not
                                                                       a party to the within action. I am employed in Los Angeles County in the offices of a
                                                                     4 member of the bar licensed to practice before this court, to whose direction this service
                                                                       is made. My business address is 25152 Springfield Court, Suite 345, Valencia,
                                                                     5 California 91355.
                                                                     6               On July 17, 2020, I served the “JIMMY CHEN, CHEN TRADING
                                                                       MANAGEMENT, LLC AND SILVERSTREAM OPPORTUNITY FUND,
                                                                     7 LLC’S FIRST AMENDED COUNTERCLAIMS AGAINST HANIEH SADAT,
                                                                       GENESYSONE CAPITAL, LLC, AND GENESYSONE PARTNERS, LP” on
                                                                     8 the interested parties in this action as follows:
                                                                     9   X    By Electronic Service: I electronically served the document(s) described above
                                                                             on recipients as follows:
                                                                    10
                                                                       yxh@msk.com (Yakub Hazzard); mmcfarlane@leichtmanlaw.com (Matthew
                                                                    11 McFarlane)
DONAHOE YOUNG & WILLIAMS LLP




                                                                    12         By Mail:    I placed a true and correct copy of the document in a sealed
                               25152 SPRINGFIELD COURT, SUITE 345
                                VALENCIA, CALIFORNIA 91355-1081




                                                                         envelope addressed as follows:
                                   TELEPHONE (661) 259-9000




                                                                    13
                                                                              The envelope was mailed with postage thereon fully prepaid. I am “readily
                                                                    14 familiar” with the firm’s practice of collection and processing correspondence for
                                                                       mailing. Under that practice, it would be deposited with the United States Postal
                                                                    15 Service on that same day with postage thereon fully prepare at Valencia, California
                                                                       in the ordinary course of business. I am aware that on motion of the party served,
                                                                    16 service is presumed invalid if the postal cancellation date or postage meter date is
                                                                       more than one day after the date of deposit for mailing stated in this affidavit.
                                                                    17
                                                                              Executed on July 17, 2020, at Valencia, California.
                                                                    18
                                                                    19        I declare under penalty of perjury that the foregoing is true and correct.
                                                                    20
                                                                    21
                                                                    22                                          KRISTY BALLEW
                                                                    23
                                                                    24
                                                                    25
                                                                    26
                                                                    27
                                                                    28
                                                                                                                13
                                                                              DEFENDANTS JIMMY CHEN, CHEN TRADING MANAGEMENT, LLC AND SILVERSTREAM
                                                                                      OPPORTUNITY FUND, LLC’S FIRST AMENDED COUNTERCLAIMS
